Citation Nr: 1413122	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-44 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma, including as due to eye medication.

2.  Entitlement to service connection for cataracts/pseudophakia, including as due to eye medication.

3.  Entitlement to service connection for neck disability, including as secondary to the service connected pterygium.

4.  Entitlement to service connection for a left shoulder disorder, including as secondary to the service connected pterygium.

5.  Entitlement to service connection for migraine headaches, including as secondary to the service connected pterygium.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Regional Office (RO).  It was remanded by the Board for additional development in April 2013 and has now been returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not now have, nor has he ever had, glaucoma.

2.  The Veteran's cataracts, which were removed leaving residual pseudophakia, are age related and not related (causation or aggravation) to service or the use of eye drops to treat his service connected conjunctivitis/pterygium.

3.  The Veteran's use of bifocals is due to age related presbyopia, and not due to the service connected pterygium.

4.  The cramps in the Veteran's neck are not caused or made worse or by service or a service connected disability, including pterygium.

5.  The Veteran's left shoulder disorder is not caused or made worse by service or a service connected disability, including pterygium.

6.  The Veteran's migraine headaches are not caused or made worse by service or a service connected disability, including pterygium.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in, or aggravated by service.  Glaucoma is not proximately due to or the result of (causation or aggravation) service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  Cataracts and residual pseudophakia were not incurred in, or aggravated by, service. Cataracts are not proximately due to or the result of (causation or aggravation) service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  A neck disorder was not incurred in, or aggravated by, service.  Arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  A left shoulder disorder was not incurred in, or aggravated by, service and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 11113, 1131, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Migraine headaches were not incurred in, or aggravated by, service. 38 U.S.C.A. §§ 1110, 1131, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  A neck disorder, migraine and a left shoulder disorder are not proximately due to or the result of (causation or aggravation) a service-connected disease or injury.  38 C.F.R. § 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by June 2009 and March 2010 letters that informed the Veteran of how VA could assist him with obtaining evidence in support of his claim, what the evidence needed to show in order to establish service connection for a claimed disability, and how VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, private treatment records and letters from the Veteran's private physicians, and the contentions of the Veteran.  In accordance with the Board's April 2013 remand, the Veteran was requested to provide information about any additional treatment he received for his claimed disabilities in an April 2013 letter.  No new information was received.

The Veteran was afforded VA opthamological examination in December 2009 and May 2013.  Orthopedic and migraine examinations also took place in May 2013.  The May 2013 examinations were full and complete and the opinions, with detailed rationales, were based on examination of the Veteran and review of the claims files.  Additionally, they were in accordance with the directions set forth in the Board's remand.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board also finds there has been substantial compliance with the July 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection

The Veteran contends that he developed glaucoma and cataracts as a result of his use of blephamide eye drops in service and after service to treat his service connected allergic conjunctivitis/pterygium.  He further contends that due to the pterygium he has to wear bifocals, which caused or aggravated neck and left shoulder pain and also caused headaches.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including degenerative joint disease (arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The Veteran's service treatment records show that he was diagnosed with pterygium in 1963. The Veteran was prescribed blephamide eye drops to help relieve his symptoms. He received several prescriptions for blephamide while he was in service. Surgery was not done because of the minute size of the pterygium.  Recommended treatment was with antihistamines and decongestants.  Separation examination showed a diagnosis of bilateral nasal pterygium, 1 mm into the cornea, asymptomatic.  No visual problems, cataracts, or glaucoma were noted. 

The Veteran contends that he used the blephamide drops for about three years.  After service he saw a private doctor, who told him that he should not have used blephamide drops for such a prolonged period.  The Veteran alleges that this provider told him that his eyes had been "damaged" and he had developed a "terrigium" growth on both eyes that would eventually blind him if it continued.  He alleged that in 1994 his eye care provider told him that he needed to replace the lenses in both of his eyes because they had started to fog due to scar tissue from blephamide.  The lenses were removed and he now uses bifocals and reading glasses, which cause his neck to cramp.  He also submitted an internet article about how blephamide can cause glaucoma.
 
Opthomalogical treatment records beginning in 1994 show that the Veteran developed cataracts, right worse than left, and that he had surgery in 2001 to remove the cataracts in both eyes which resulted in pseudophakia.  Other diagnoses in the medical records are pterygium, pvd, and capsulitis.  There is no mention of glaucoma or "scar tissue."

The Veteran's eyes were examined by VA in December 2009.  At that time the examiner indicated that the Veteran has pterygia that are too small to be disabling or to require surgery.  She stated that the Veteran did not have glaucoma.  She continued that she could not "state emphatically" that the Veteran's cataracts were caused by blephamide because there was a 30 year gap between steroid use and the appearance of the cataracts which would have been expected sooner after use.  The examiner opined that the Veteran's neck problems were not caused by pterygia or blephamide use.  She opined that it was less likely than not that the Veteran's cataracts were caused by his pterygia or the use of blephamide drops.  There were no records documenting cataracts or steroids until 1994, almost 30 years later.  So, the examiner could not state that blephamide in service caused cataracts 30 years later.  While steroids could cause the type of cataracts that the Veteran had, the long time interval between use and the development of the cataracts would make any relationship based on conjecture.  The examiner stated that the Veteran's current pterygia were from service, however in over 40 years the pterygium on the right had not enlarged and the one on the left only enlarged by .5mm.  She explained that pterygia are only removed if they are large enough to interfere with vision and cause astigmatism.  However, the Veteran's pterygia were not large enough to be disabling.  They could cause some redness to the eyes, but the Veteran reported that with use of artificial tears and eye drops the redness is lessened.  The examiner emphasized that there was absolutely no evidence that the Veteran had glaucoma either on private exams in his records or at the current examination.  His optic nerves and visual fields were normal.  She related that the Veteran seemed to think that he had glaucoma because of what he read about the possible effects of blephamide but the Veteran did not in fact have glaucoma.  She continued to state that the Veteran's neck problems and migraines were not due to pterygia.  Although the Veteran reported that he has to tilt his head to use his bifocals, causing a stiff neck, this has absolutely nothing to do with blephamide or pterygia.  There was no proof the Veteran's pterygia caused him to have to use bifocals.  Thus, the stiff neck was totally unrelated to the service connected eye problems.  Additionally, while the Veteran's headaches could be related to his stiff neck, they were not due to blephamide or pterygium and were not documented in service.   

Treatment records show degenerative changes in the Veteran's neck.  In July 2010 the Veteran's private doctor opined that the Veteran had a pinched nerve in his neck which was caused by his problems with his eyesight.  In a later statement he explained that the Veteran has multiple areas of degeneration in his neck, including disk degeneration, facet joint arthritis, and narrowing neuroforamina.  The Veteran has to use bifocals which forces his head into extension, and rotation and flexion cause pressure and irritation of the facet joints causing pain and limitation of motion.  Although he admitted that he "was not an expert" on blephamide, it was "possible that the problems that [the Veteran] has with his eyes started when he was given this treatment."

In June 2011 the Veteran's eye doctor related that he had treated the Veteran since 1994 and he had posterior subcapsular cataracts which were treated surgically.  The Veteran reported that he was uncomfortable because he had to elevate his head in order to use his bifocals.  The Veteran's eye doctor reported that the Veteran needed bifocals because he has implants in both eyes which correct distance vision but not near vision.  He did not link the Veteran's use of bifocals to his pterygia.  The Veteran's eye doctor reported that the Veteran also had some mild clouding of the posterior capsules and mild epiretinal membrane formation in the left eye.  In a subsequent letter, the Veteran's eye doctor opined that the Veteran's cataracts "could be" related to long steroid use.

In August 2011, the Veteran's primary care provider opined the use of blephamide eye drops in service for an extended period of time "may have led to some of [the Veteran's] current eye problems." 

The Veteran's eyes were reexamined in May 2013.  This examiner also related that the Veteran did not have glaucoma.  His cataracts were diagnosed 30 years after service and are age related.  There was no new evidence to change the earlier 2009 VA opinion.  The only eye conditions that exist are the conjunctivitis/pterygium.  The Veteran's cataracts were surgically removed, causing pseudophakia and were age related.  The examiner noted that the private opinions submitted by the Veteran only indicated that cataracts could have been caused by blephamide.  The examiner explained this is a low dose steroid and it is high doses of oral or injectable steroids that are associated with cataract formation.  That and the 30 year gap between blephamide use and the development of cataracts does not support the blephamide drops causing the cataracts.  While the internet article submitted by the Veteran indicating that blephamide can cause glaucoma is true, some people develop glaucoma within a few days after use, that never happened to the Veteran.  His eye pressures were normal and there was no evidence of glaucoma damage to the optic nerves.  The examiner explained that the Veteran needs bifocals due to his age.  Presbyopia is absolutely age related and cannot be caused by pterygia/conjunctivitis.  The examiner recommended that the Veteran can have dedicated computer glasses so that he does not have to tilt his head back to see through the lower section of a bifocal.  Diagnoses were chronic allergic conjunctivitis, pterygium, senile cataract, pseudophakia, dry eye, and epiretinal membrane.  The examiner noted the diagnosis of pterygium in service and treatment with blephamide, a low dose steroid.  The Veteran's discharge in 1965 showed 20/20 vision and no cataracts or glaucoma were noted.  There was no glaucoma when he was examined by his private provider in 2001.  The examiner again opined that the cataracts were age related and not due to blephamide.  In 2011 the Veteran had a YAG laser posterior capsulotomy to open a clear area of the posterior capsule which is a common follow up after cataract surgery.  According to the examiner, the Veteran was wearing bifocals because of age related changes since the 1980s.  This was due to a natural condition occurring after age 40 called presbyopia.  The epiretinal membrane is minimal and is also age related and has not caused any vision loss.

An orthopedic examination of the Veteran's neck was also performed.  Diagnoses were cervical spine stenosis and cervical radiculopathy.  The Veteran reported that his neck pain started a few months after he started wearing bifocals for presbyopia.  He denied any neck trauma, instead reporting a gradual, progressive neck pain.  He started to notice radicular symptoms in 2011 which prompted him to receive an MRI which revealed multilevel degenerative changes in the vertebral joints and discs, cervical spinal stenosis without myelopathy, and radiculopathy.  The Veteran reported that he was treated with steroid shots but still had neck pain.

The examiner opined that the Veteran's neck pain was not due to his service.  The examiner noted that the Veteran's service treatment records showed no complaints, evaluation, or treatments for neck pain and the Veteran has degenerative changes in his neck which is likely present in most of his weight bearing joints.  He opined that this was due to aging.  It was also less likely than not due to wearing bifocals or pterygia.  The examiner explained the problem was due to aging because the same degenerative changes were found in the lumbar spine, shoulders, and knees.  However, he opined that the neck condition was aggravated by the service connected disability because the wearing of bifocals during computer use for the Veteran's job caused him to hyperextend his neck which caused added stress on the neck joints because in this position they bear more of the weight of the head than normal.

With regard to the shoulders, the Veteran had arthritis in both shoulders.  The Veteran reported that he had shoulder pain whenever he had attacks of neck pain.  He denied any shoulder trauma.  He had pain and tightness that was radicular in nature that started in the neck area and travelled down the arms, forearms, and hands.  According to the examiner, there were two possible sources of the Veteran's left shoulder pain, arthritis in the AC joint and radicular pain from the neck.  There was some tenderness in the AC joints.  Mild decreased range of motion was present but no instability.   Spurling's test was negative, reflexes were symmetrical, and there was no muscle atrophy or weakness or sensory ataxia.  Findings did not support overt myelopathy or radiculopathy.  However, the Veteran was at risk of developing these conditions.

The examiner opined that the shoulder pain was not due to the Veteran's service, citing the lack of any evidence of shoulder problems in the service treatment records.  He stated that this was clearly a post service phenomenon, and it was not due to the Veteran's eyes.  Rather, it was due to shoulder arthritis from aging and radicular pain from the neck arthritis.  He opined that the condition was aggravated by the service connected disability because the frequent prolonged hyperextension of the neck due to bifocal use caused more stress on the neck joint and accelerated degenerative changes in the neck past their normal progression, impacting the shoulder.

With regard to migraines, the examiner noted that the Veteran had migraine headaches and non-migraine headaches.  They were less likely than not due to service and there was no mention of headaches in the service treatment records.  It was also less likely than not that they were due to the Veteran's eye problems because migraines are thought to be an intercerebral vascular phenomenon.  Neither bifocal use nor pterygia cause changes in intercerebral blood flow and thus do not cause migraine headaches.  However, they were more likely than not aggravated by the service connected disability because bifocal use aggravated neck pain and arthritis.

The evidence does not show that any of the claimed conditions are related to the Veteran's service or his service connected pterygia, despite the May 2013 physical examination report.  With respect to the ocular conditions, the Veteran does not have glaucoma.  He was examined twice by VA eye care professionals and both affirmatively stated that the Veteran did not have glaucoma.  His private eye doctor did not diagnose glaucoma.  There is no evidence that any eye care professional ever diagnosed glaucoma.  While the Veteran may believe that he has glaucoma, this is disproven by the two VA examinations showing normal intraocular pressure.  As noted by the May 2013 examiner, while blephamide can cause glaucoma in some cases, that did not happen to this Veteran.  He does not have glaucoma.  Absent a diagnosis of glaucoma, there is no basis for service connection for this disability.  Here, the appellant has not established his competence to establish that he has glaucoma and there are no Jandreau type exceptions.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Even if the appellant were competent, his opinion is far less probative and credible than the opinions of the medical professionals.

Similarly, the evidence does not show that the Veteran's cataracts are due to his pterygia or use of blephamide.  While some of his private health care providers opined that there was a possibility of a relationship between the two, none of them presented their opinion with any level of certainty; rather, they speculated as to the possibility of a relationship which is not equal to a statement that it is at least as likely as not that such a relationship exists.  The Board notes that a physician's assertion that a disease or injury "may" be related to a Veteran's service is unduly speculative, insofar as it does indicate that it is at least as likely as not that such disease or injury was related to the Veteran's service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship)).  The private opinions are outweighed by those of the VA examiners, and, specifically, that of the May 2013 examiner.  That examiner explained that while some steroids can cause the development of cataracts, this was not associated with the type of low dose steroid (blephamide) that the Veteran used and, additionally, there was a 30 year gap between steroid use and cataract formation which was not supportive of any relationship between the two.  The examiner explained that the Veteran's cataracts were age related and not due to blephamide.  While the Board recognizes the Veteran's opinion that his cataracts were due to some type of damage from blephamide, his opinion is less probative than that of the VA examiner who diagnosed age related cataracts.  Moreover, while he claims that shortly after service he was told that his eyes were somehow damaged, there is no medical evidence of the claimed scarring or damage, and as noted by the VA examiners the cataracts formed many years later.  

With regard to the orthopedic conditions (neck and left shoulder), there is no evidence of these conditions in service or arthritis within one year of service and the Veteran does not contend that these conditions started in service.  Rather, he claims that they are due to his pterygium. The Board recognizes the private and VA medical opinions to the effect that these problems were aggravated by the Veteran's use of bifocals.  The Veteran's eye doctor related his bifocal use to the Veteran's cataract surgery, while the May 2013 VA examiner attributed it to presbyopia, an age related condition.  The VA examiner in December 2009 explained that the Veteran's pterygia were not large enough to cause visual impairment and that his use of bifocals was not shown to be related to his pterygia.  This evidence establishes that the bifocal use is not related to his pterygia.  To the extent that the orthopedic examiner's opinion can be read to indicate that the Veteran's bifocal use is due to pterygia, this opinion is without any rationale and is outweighed by the opinions of the specialists who examined the Veteran's eyes and determined that the Veteran's bifocal use was entirely unrelated to his pterygia.  Thus, while the use of bifocals may have aggravated the neck and left shoulder conditions, the Veteran's use of bifocals is unrelated to the service connected pterygia.  The Veteran's eye problems were not shown to affect his neck or shoulder in any way other than through his need to shift his head position to use his bifocals.  Absent a relationship between the bifocal use and pterygia, service connection on an aggravation basis is not established.  While the Veteran may believe that his vision problems are related to petyrgia, his opinion is outweighed by all of the medical evidence that shows that the ptyrgia has no effect on his vision and his bifocal use is related to pseudophakia and/or presbyopia.

Similarly, with respect to the migraines, there is no evidence of this condition in service and the Veteran does not claim it was present in service or shortly thereafter.  It is not caused by pterygia, insofar as the VA examiner explained that it is a vascular condition that would not be caused by a problem with the eyes.  While the examiner opined that the headaches were aggravated by the service connected disability because the neck problems worsened the headaches, this does not provide a basis for service connection because the neck disorder is not service related.  To the extent that this opinion is also premised on the idea that the condition is aggravated by bifocal use, it is unpersuasive because the evidence does not show that bifocal use is due to the service connected pterygia.  

The Board acknowledges with respect to the above that the Veteran believes that his vision problems, and resultant use of bifocals, is related to his pterygia or treatment for pterygia.  However, the December 2009 VA examiner explained that the pterygia were too small to cause visual problems and the May 2013 VA examiner opined that bifocal use was age related.  To the extent that the Veteran's eye doctor attributed bifocal use to pseudophakia, the Veteran's cataracts are not service connected, so, to the extent this affects his vision, this is not due to service or a service connected disability.  As previously explained, the most probative evidence of record indicates that the cataracts are not related to blephamide use in service.  Rather, the May 2013 VA examiner explained that they were age related.  
The Board has considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claims. 


ORDER

Service connection for glaucoma is denied.  Service connection for cataracts/pseudophakia is denied.

Service connection for a neck disability is denied. Service connection for a left shoulder disorder is denied.  Service connection for migraine headaches is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


